DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 01/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific 
structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a
rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means,”, such claim limitation(s) is/are: “means for receiving…”, “means for determining…”, “means for identifying…”, and “means for performing…” as cited in claim 29.
Because this/these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims functions “means for receiving…”, “means for determining…”, “means for identifying…”, and “means for performing…” as cited in claim 29, are functions that invokes 35 U.S.C. 112, sixth paragraph. Applicant's specification do not show a clear corresponding structure of the claimed functions where one of ordinary skill in the art would recognize. Applicant may: 
a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or 
b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or 
c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-14, 16-18, 21-23, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 #98bis, R1-1911184, October 14th – 20th, 2019), in view of Seo et al (US20210314997).

Regarding claim 1, the cited reference 3GPP discloses a method of wireless communication, comprising: determining, by a UE, whether a per scheduled cell limit for physical downlink control channel (PDCCH) monitoring or for non-overlapped control channel elements (CCEs) to monitor in a slot is greater than a per transmit receive point (TRP) limit for PDCCH monitoring or for non-overlapped CCEs to monitor in the slot for a primary cell (Page 8 discloses assuming the BD/CCE limit per TRP is X and the BD/CCE limit per serving cell is Y, where X <=Y. Based on the above rule, UE shall map all PDCCH candidates based on increasing order of SS set IDs, i.e., USS#6>USS#7>USS#8>USS#9>USS#10); identifying, based on the determining, a set of search spaces of a PDCCH on which overbooking is permitted (Page 8 discloses that for multiple PDCCH based multi-TRP/panel transmission, support the following PDCCH overbooking rule); receiving the PDCCH from the primary cell within the slot(Page 8 discloses that for USS on Pcell, UE shall map all candidates of USS search-space-set with lower SS set ID before candidates of USS with higher SS set ID). However, 3GPP does not explicitly teach performing blind decoding operations on CCEs within the identified set of search spaces of the PDCCH within at least a total monitoring limit for a group of component carriers having a same sub-carrier spacing (SCS) as the primary cell and the per cell 
monitoring limit for the primary cell.
In an analogous art Seo teaches performing blind decoding operations on CCEs within the identified set of search spaces of the PDCCH within at least a total monitoring limit for a group of component carriers having a same sub-carrier spacing (SCS) as the primary cell and the per cell monitoring limit for the primary cell (¶0148-¶0149 discloses in the case of self-scheduling with the same numerology or different numerologies, if there are up to four DL-CCs (≤4), or if there are up to T DL-CCs when the BD capability y reported by the UE is greater than T (y≥T), the network may ensure that the number of BDs and the number of CCEs do not exceed the non-CA limits in any secondary cell…In the case of self-scheduling with the same numerology, if there are more than four DL-CCs and there are up to T DL-CCs when the BD capability y reported by the UE is less than T, the BD and CCE limits per CC per slot may be determined based on the BD capability of the UE. The number of BDs and number of CCEs for each CC may be determined according to the non-CA limits on each CC. ¶0173 discloses that the BD/CE opportunities for secondary cells with the same numerology as the primary cell may be decreased. Additionally, in order to ensure the maximum BD/CCE limits for secondary cells, if the BD/CCE limits for the primary cell derived by the above proposal are higher than the BDs/CCEs configured for the primary cell in the corresponding slot, the set numbers of BDs and CCEs may be considered to be the BD/CCE limits for the primary cell).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Seo to reduce the signaling overhead of search space configuration information for a scheduled cell.

Regarding claims 2 and 17, the combination of 3GPP and Seo discloses all limitations of claims 1 and 16 respectively. 3GPP further discloses wherein performing blind decoding operations on CCEs within the identified set of search spaces of the PDCCH is also within the per TRP limit for the primary cell (Page 8 discloses define the PDCCH mapping/dropping rule based on the BD/CCE limit per TRP. That is, for USS on Pcell, UE shall map all candidates of USS search-space-set).

Regarding claims 3 and 18, the combination of 3GPP and Seo discloses all limitations of claims 1 and 16 respectively. 3GPP and Seo further discloses further comprising: transmitting an indication of a value of a multiplication factor capability indicating a capability to perform additional PDCCH monitoring or additional non-overlapped CCEs to monitor for multiple TRP cells; and setting a value of a configured multiplication factor to a received multiplication factor or the value of the multiplication factor capability (3GPP: Page 6 discloses total limits for BD/CCE numbers across configured CCs are calculated …Bound derived from pdcch-BlindDetectionCA When determining the maximum numbers of monitored PDCCH candidates and non-overlapped CCEs per slot for total limits and Seo:¶0147 discloses that when the BD capability y reported by the UE is T or greater, the BD/CCE limits per slot for the scheduling CC may be given by (number of CCs that can be scheduled by a scheduling CC)×(BD/CCE limits for non-CA). ¶0170-¶0172 disclose that the BD/CCE limits for the primary cell may be given by min{configured number of BDs/configured number of CCEs, limits for non-CA}… if the number of BDs and number of CCEs allocated for the numerology where the primary cell is included are less than the non-CA limits, it may be assumed that the BD/CCE limits for the primary cell are determined by the numbers of allocated BDs/CCE. For example, they may be determined as min{non-CA limits, limits from an specified formula}).

Regarding claims 6 and 21, the combination of 3GPP and Seo discloses all limitations of claims 3 and 18 respectively. 3GPP further discloses wherein the determining comprises determining whether the UE has signaled the value of the multiplication factor capability to be 1 (Page 6 discloses that the value range of r is [1, 2], and it depends on UE capability).

Regarding claims 7 and 22, the combination of 3GPP and Seo discloses all limitations of claims 3 and 18 respectively. 3GPP further discloses wherein the determining comprises determining whether the UE has received a value of 1 for the received multiplication factor(Page 6 discloses that the value range of r is [1, 2], and it depends on UE capability).

Regarding claims 8 and 23, the combination of 3GPP and Seo discloses all limitations of claims 1 and 16 respectively. 3GPP further discloses wherein identifying, based on the determining, the set of search spaces on which overbooking is permitted comprises determining that the set of search spaces of the PDCCH includes all configured search spaces for the primary cell when the per scheduled cell limit for PDCCH monitoring or for non-overlapped CCEs to monitor in the slot is not greater than the per TRP limit for PDCCH monitoring or for non-overlapped CCEs to monitor in the slot for the primary cell (Page 8 discloses that the maximum number of monitored PDCCH candidates and non-overlapped CCEs per TRP would be defined. However, the PDCCH overbooking handling is only based on the BD/CCE limit per serving cell. In this case, the UE behavior is not clear when a USS is over the BD/CCE limit per TRP but within the BD/CCE limit per serving cell. Following Rel.15 rule, for USS on Pcell, UE shall map all candidates of USS search-space-set with lower SS set ID before candidates of USS with higher SS set ID. And if all candidates in a SS set cannot be mapped, any candidates in the SS set and in any subsequent SS sets are dropped (not mapped)).

Regarding claims 10 and 25, the combination of 3GPP and Seo discloses all limitations of claims 1 and 16 respectively. 3GPP further discloses wherein identifying, based on the determining, the set of search spaces on which overbooking is permitted comprises determining that the set of search spaces of the PDCCH includes search space sets associated with one of the TRPs of the primary cell when the per scheduled cell limit for PDCCH monitoring or for non- overlapped CCEs to monitor in the slot is greater than the per TRP limit for PDCCH monitoring or for non-overlapped CCEs to monitor in the slot for the primary cell (Page 8 discloses that the maximum number of monitored PDCCH candidates and non-overlapped CCEs per TRP would be defined. However, the PDCCH overbooking handling is only based on the BD/CCE limit per serving cell. In this case, the UE behavior is not clear when a USS is over the BD/CCE limit per TRP but within the BD/CCE limit per serving cell. Following Rel.15 rule, for USS on Pcell, UE shall map all candidates of USS search-space-set with lower SS set ID before candidates of USS with higher SS set ID. And if all candidates in a SS set cannot be mapped, any candidates in the SS set and in any subsequent SS sets are dropped (not mapped)).

Regarding claims 11 and 26, the combination of 3GPP and Seo discloses all limitations of claims 10 and 25 respectively. 3GPP further discloses wherein the search space sets associated with one of the TRPs of the primary cell are configured with control resource sets (CORESETs) that are associated with a corresponding configured value of a higher layer index per CORESET (Page 8 discloses that SS sets associated with the CORESETs configured for same TRP/higher layer index).

Regarding claim 12, the combination of 3GPP and Seo discloses all limitations of claim 11. 3GPP further discloses wherein the corresponding configured value of the higher layer index per CORESET is 0 (Page 8 discloses higher layer index configured per CORESET(Fig 2.6 discloses different TRP)).

Regarding claims 13 and 27, the combination of 3GPP and Seo discloses all limitations of claims 11 and 26 respectively. 3GPP further discloses wherein the corresponding configured value of the higher layer index per CORESET is 0 (Page 8 discloses higher layer index 
configured per CORESET (Fig 2.6 discloses different CORESET numbers per TRP)).

Regarding claim 14, the combination of 3GPP and Seo discloses all limitations of claim 11. 3GPP further discloses herein the corresponding configured value of the higher layer index per CORESET is a higher layer index value per CORESET associated with a CORESET 0(See Figs. 2.9 /2-12/2-13).

Regarding claim 16, the cited reference 3GPP discloses an apparatus for wireless communication, comprising: a memory storing computer-executable instructions; and a processor, communicatively coupled with the memory (Fig. 2.4 discloses transmission between multi-TRP and UE and UE is a hardware comprises a processing and storage units) and configured to execute the instructions to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 29, the claim is drawn to an apparatus performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 16, the cited reference 3GPP discloses a non-transitory computer-readable medium storing computer executable code (Fig. 2.4 discloses transmission between multi-TRP and UE and UE is a hardware comprises a processing that runs firmware), the code when executed by a processor causes the processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Allowable Subject Matter 
Claims 4-5, 9, 15, 19-20, 24, and 28  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462